                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                            No. 5:19-CR-148-1BO


  UNITED STATES OF AMERICA                )
                                          )
                                          )
       v.                                 )
                                          )                    ORDER
                                          )
  KAREEM LAMAR HALEY,                     )
                                          )
            Defendant.                    )


      On May 14, 2019, Defendant waived his right to a detention hearing in this

matter. Now before the court is Defendant’s motion [DE #44] to reopen the issue of

detention and to release him from custody pending trial. For good cause shown, the

court GRANTS Defendant’s motion to reopen and directs the clerk to schedule this

matter for a detention hearing.

      This 14th day of May 2020.

                                      __
                                      _________________________________
                                       ____________
                                                 _ ___________
                                                            _ ___________
                                                                       _ _
                                      KIMBERLY L A. SWANK
                                               LY
                                      United States Magistrate Judge




         Case 5:19-cr-00148-BO Document 45 Filed 05/14/20 Page 1 of 1
